This appeal comes to this court by permission of the Appellate Division, which has affirmed a determination of the Appellate Term, which had affirmed a judgment of the Municipal Court of the city of New York in favor of the defendant in an action for goods sold and delivered. The pleadings were oral. The plaintiffs claimed for goods sold and delivered. The defendant interposed a general denial. The Municipal Court, after hearing evidence for both parties, rendered judgment for the defendant. The affirmance of this judgment being unanimous it imports that there was sufficient evidence to sustain the decision of the trial court that there was no sale. The unanimous affirmance rule prohibits us from inquiring into the sufficiency of the proof to establish the alleged sale, which is the only question argued by counsel or discussed by the court below. For this reason, and without passing upon that question, the judgment must be affirmed, with costs.
WILLARD BARTLETT, Ch. J., CHASE, COLLIN, CUDDEBACK, CARDOZO and POUND, JJ., concur; SEABURY, J., not sitting.
Judgment affirmed. *Page 713